Exhibit SEPARATION AND RELEASE AGREEMENT American Equity Investment Life Insurance Company (the “Company”) and Kevin R. Wingert (“Executive”) enter into this Separation and Release Agreement (this “Agreement”), which was signed by Executive on the 29th day of December, 2008 and is effective on the 1st day of January, 2009 (the third day after the date signed by Executive). WITNESSETH : WHEREAS, Executive has been employed by the Company as its President; WHEREAS, Executive and the Company have agreed that Executive will resign from his position as the Company’s President effective January 1, 2009; and WHEREAS, Executive and the Company have negotiated and reached an agreement with respect to all rights, duties and obligations arising between them, including, but in no way limited to, any rights, duties and obligations that have arisen or might arise out of or are in any way related to Executive’s employment with the Company and the conclusion of that employment. NOW, THEREFORE, in consideration of the covenants and mutual promises herein contained, it is agreed as follows: Section 1. Executive hereby resigns from his position as President and from all appointments he holds with the Company and its affiliates, effective as of January 1, 2009, including, without limitation, as a director of the Company and American Equity Investment Life Holding Company.Executive hereby agrees to execute any other documents necessary to effectuate such resignations.Executive understands and agrees that his employment with the Company will continue until the close of business on December 31, 2008 (the “Termination Date”).After the Termination Date, Executive is no longer required to perform any services for the Company and is thus no longer authorized to incur any expenses, obligations or liabilities on behalf of the Company, unless specifically authorized herein or directed by an executive officer of the Company. Section 2. The Company hereby agrees to continue to provide Executive with his current base salary and benefits during the period from the date hereof until the Termination Date and, provided that Executive does not revoke his release in Section 13 prior to January 1, 2009 and Executive is and remains in compliance with Sections 7-12, to provide Executive with his current or similar health insurance coverage, to the extent such coverage is permitted under such plans, and pay Executive his current base salary for the period from the Termination Date through December 31, 2010 (the “Salary Continuation Period”), through the normal payroll process of bi-weekly payments (collectively, the “Salary Continuation Payments”), less all applicable withholding taxes and other customary payroll deductions.The Salary Continuation Payments will commence on the first payroll date following the Termination Date.In the event of the Executive’s death prior to December 31, 2010, the Salary Continuation Payments shall continue to be paid to Executive’s spouse and, except to the extent benefits contemplated herein are expressly provided by their terms to heirs and beneficiaries, the Company shall have no further obligations to Executive’s heirs or beneficiaries under this Agreement. The Company shall also reimburse Executive for any unpaid business-related expenses, which Executive incurred in accordance with Company policy, that Executive properly submits to the Company for reimbursement within thirty (30) calendar days following the Termination Date. Section 3. Executive acknowledges and agrees that other than as specifically set forth in this Agreement, he is not and will not be due any compensation, including, but not limited to, compensation for unpaid salary (except for amounts, if any, of accrued or unused but earned vacation time or vacation pay from the Company or any of its affiliates), unpaid bonus, and severance, and following the Termination Date, except as expressly provided herein, he will not be eligible to participate in any of the benefit plans of the Company or any of its affiliates, whether currently existing or not.Executive also acknowledges and agrees that no provision in this Agreement shall limit the authority of the Company, including but not limited to a committee or administrator of the Company, to interpret the terms and conditions of the Company’s benefit plans and policies. Section 4. The Company hereby acknowledges and agrees that Executive shall continue to participate in the Company’s Deferred Compensation Plan through the Termination Date.Executive’s interests in the Deferred Compensation Plan and his Deferred Compensation Agreement with the Company, including but not limited to the amount and timing of distributions under each plan or agreement, shall be made in accordance with the terms and conditions of each such plan or agreement, as such plan or agreement is in effect from time to time. Section
